DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 23, 2022 in which claims 1-2, 4-8, and 11 have been amended.  Therefore, claims 1-2 and 4-11 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 23, 2022 has been entered.

Examiner Request
The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.

Claim Objections
Claims 1, 2, 8, and 11 are objected to because of the following informalities:
Claims 1, 8, and 11 recite “upon-user request or upon-user”, which appears to be a typographical error.  Appropriate correction is required.  
Claim 2 recites “user is elegible for trading; ”, which appears to be a typographical error.  Also in claim 2, the term “crypthographic” is a typographical error.  Appropriate correction is required in claim 2 and throughout the remaining claims.
As to claim 8, Examiner is unable to identify where the claim preamble ends.  Appropriate correction is required.  
Additionally, claim 11 recites “outcomes indentified by cryptographic”, which appears to be a typographical error.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to a method which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
(i) at least one memory, (ii) at least one processor, (iii) at least one non-transitory computer-readable or computer-executable storage medium, (iv) at least one distributed computing system and distributed network for establishing events identified by cryptographic hash in order to crytpographically identify and encrypt customized computed pricing data and associated electronic platform session or proposed investment product items identified by cryptographic hash on at least on node or memory or computer-readable or computer-executable storage medium;
generating and storing at least one distributed cryptographic hash table at one or more nodes associated with one or more authorized and certified electronic platform user and/or electronic platform user sessions identified by session id identified, cryptographically secured and encrypted by cryptographic hash;
storing intermediary, by electronic user requested, proposed or by artificial intelligence generated, computed or proposed deal data identified by cryptographic hash on at least one memory and/or at least one non-transitory computer-readable or computer-executable storage medium;
a product generation system programmed or programmed to cause to generate tradable investment products or investment product proposals or a plurality of portions of investment product items identified by cryptographic hash in response to product request information received from a user of the electronic platform after determining per credentialized electronic platform user or electronic platform user session or node or graph cycle identified by cryptographic hash at least one associated contingent certified and approved electronic platform user request associated with at least one investment product or investment product proposal associated with trading, settlement or risk metrics, one or more trading cost adjustments or pricing requirements, 
the product generation system being configured to: decompose the tradable investment product into two or more priced components, each of the priced components having a different maturity, generate pricing tables for each of the two or more priced components, pre-fetch, from a third party market server before a user input by the user of the electronic platform, pricing information for the two or more priced components based on a variety of deal terms, receive the user input, the user input identifying a set of the deal terms to be applied to the two or more priced components, interpolate the pricing tables based on the set of the deal terms, and determine a price for the tradable investment product based on the interpolated pricing tables;
ad hoc dynamically generating and traversing at least one associated decision-tree identified by cryptographic hash associated with at least one investment backtesting or future scenario analysis associated with at least one generated or to be generated investment product contingent on at least one threshold representing at least one dependent or independent risk level or risk metric, correlation, variance, sensitivity or other pricing component identified by cryptographic hash;
computing and/or converting at least one pricing component feature or investment product feature identified by cryptographic hash to at least one pricing component target or investment product target identified by cryptographic hash according to one or more pricing models and pricing conditions represented by at least one user request or user response or artificial intelligence algorithm or electronic platform event or computation event or information exchange event or market factor or at least a second electronic platform user's request or response;
classifying one or more user request for investment products or investment product proposals into a product group or user group or feature space or sample space;
computing, storing, aggregating or exchanging associated valuation adjustments or predicted or upon user request required valuation adjustments of associated investment products or pricing components or risk metrics identified by cryptographic hash on at least one node on at least one distributed decentralized network;
a product education system configured to provide online courses identified by cryptographic hash associated with the tradable investment products to the user of the electronic platform after determining that the user of the electronic platform is not certified to trade investment products generated by the product generation system, the product education system comprising a management dashboard configured to receive manager approval or selection of the online courses for the tradable investment products, the product education system further configured to display, in response to certification of the user to trade the tradable investment products, a control for user navigation to the product generation system, wherein the control when actuated causes the electronic platform to navigate the user from the product education system to the product generation system;
generating, upon-user request or upon-user input or artificial intelligence or combination thereof, questions associated with investment criteria, investment proposals, proposed deal terms, proposed priced or to be priced components;
analyzing, via artificial intelligence, associated collateral, capital, netting via aggregating, settlement or trading requirements based on market data and user- defined thresholds;
generating, an associated user-session document term matrix, decision tree and graph; caching associated preliminary deal data in a memory;
asking for or granting authorization from or to other users, to access or cryptographic-hash exchange for associated data for investment products on one or more nodes or leafs;
presenting, on one or more authorized computing devices during sessions associated by cryptographic hash, upon-user request or upon-user input or artificial intelligence, questions associated with associated investment criteria;
hashing, associated user-responses or with artificial intelligence generated responses or proposed investment criteria;
exchanging, associated aggregated or computed or protected data on a certified and authorized basis to or from one or more parties on one or more nodes;
computing, associated intertemporal independent or dependent risk or pricing components represented by events identified by cryptographic hash represented by paths on a decision tree identified by cryptographic hash;
based on pricing-tables on one or more nodes representing a first and at least a second party to a transaction or contract;
storing, verified data about granularity of an associated financial instrument;
generating, corresponding associated investment products for asking the involved parties to authorize and grant access to one or more associated nodes;
generating, corresponding associated one or more contracts stored on one or more nodes identified by cryptographic hash;
a product exchange system configured to: establish an information exchange environment between the user of the electronic platform and other users of the electronic platform, receive a selection of a first tradable investment product from the user of the electronic platform,
perform investment backtesting and scenario analysis on the first tradeable investment product, and
display results of the investment backtesting to the user, the results showing how the first tradable investment product would have performed in a theoretical market scenario,
wherein the product education system is further configured to restrict the user from trading the first tradable investment product using the product exchange system when the user does not pass at least one online course associated with the first tradable investment product, aggregating associated generated feature and target data values or prices associated with at least one investment product or investment product proposal or a portion of a plurality or portions of investment product deal data identified by cryptographic hash on at least one associated memory and/or associated distributed cryptographic hash table; and proposing at least one associated or representative existing or customized investment product contingent on user input or output or eligibility approval or denial or certification status.

Claim 8 recites the limitations of:
(i) at least one memory, (ii) at least one processor, (iii) at least one non-transitory computer-readable or computer-executable storage medium, (iv) at least one distributed computing system and distributed network for establishing events identified by cryptographic hash comprising an electronic platform for generating investment products upon verified, validated, multi-datapoint customized pricing, classified one or more investment criteria, one or more user requests identified by cryptographic hash, certifying one or more electronic platform users on one or more nodes for representative valuations of instruments, identify upon user request or associated generated structured product or financial derivative or upon user request by artificial intelligence or backtesting analysis or future scenario analysis encrypted and secured by cryptographic hash structured investment proposals via artificial intelligence or computer-readable or computer-executable instructions;
generating and computing at least one proposed priced or to be priced component or structured product or financial derivative or security;
before generating an investment product for a user that is based on selected one or more investment product categories of interest to the user, launching an online seminar via an education interface of the electronic platform for the user, wherein the online seminar is launched after determining that the user is not certified to trade the investment product, wherein the education interface comprises a management dashboard for receiving manager approval or selection of the online seminar for the investment product;
upon receiving an indication that the user has not successfully completed the online seminar via the education interface of the electronic platform, restricting the user from trading the investment product;
generating, upon-user request or upon-user input or artificial intelligence or a combination thereof, questions associated with investment criteria, investment proposals, proposed deal terms, proposed priced or to be priced components;
analyzing, via artificial intelligence, associated collateral, capital, netting via aggregating, settlement or trading requirements based on market data and user-defined thresholds;
generating, an associated user-session document term matrix, decision tree and graph;
caching associated preliminary deal data in a memory; asking for or granting authorization from or to other users, to access or cryptographic- hash exchange for associated data for investment products on one or more nodes on at least one distributed network or on at least one distributed cryptographic hash table;
presenting, on one or more authorized computing devices during sessions associated by cryptographic hash, upon-user request or upon-user input or artificial intelligence, questions associated with associated investment criteria;
hashing, associated user-responses or with artificial intelligence generated responses or proposed investment criteria;
exchanging, associated aggregated or computed or protected data on a certified and authorized basis to one or more parties on one or more nodes;
computing, associated intertemporal independent or dependent risk or pricing components represented by events identified by cryptographic hash represented by paths on a decision tree identified by cryptographic hash based on pricing-tables on one or more nodes representing a first and at least a second party to a transaction or contract;
storing, verified data about granularity of an associated financial instrument; generating, corresponding associated investment products for asking the involved parties to authorize and grant access to one or more associated nodes;
generating, corresponding associated one or more contracts stored on one or more nodes identified by cryptographic hash;
upon receiving an indication that the user has successfully completed the online seminar via the education interface of the electronic platform such that the user is certified to trade the investment product, establishing an information exchange interface between the user and other users of the electronic platform;
generating, corresponding associated one or more contracts stored on one or more nodes identified by cryptographic hash;
identify matching investment products or investment objectives or decision tree segments or decision tree subtrees or investment products dependencies each identifiable by cryptographic hash of existing investment products or associated dynamic electronic contracts;
updating, one or more associated pluralities of portions of deal terms on one or more associated nodes;
update at least one validated user certification state;
storing, generated investment products, agreements, contracts on one or more associated nodes on at least one distributed hash table;
generating associated investment product contracts as computer code; exchanging, generated investment products with other users, other users' responses, products or proposals;
assigning an investment product to one or more users, wherein assigning is associating credentials credentialized to a user with an associated investment product with cryptographic hash;
generating one or more associated resultant document term matrix or matrices for future or further event-driven computing steps for validated distributed data on a decentralized distributed cryptographic hash table and distributed network.

Claim 11 recites the limitations of:
receiving responses to a set of poll questions, each poll question linked to a market factor of the plurality of market factors; that, when executed by a processor of an electronic platform, cause the at least one processor to perform operations comprising: receiving encrypted input from at least one user, based on cryptographic hash on or from at least one associated node on at least one distributed network or artificial intelligence investment product or deal term proposal the encrypted input including a selection of one or more investment product categories of interest to the user; 
filtering the encrypted input for unreasonable input or unreasonable pricing components or unreasonable level of risk tolerance or unreasonable potential investment products that cannot be priced given the investment objectives, risks and/or other considerations based on text mining factors and/or artificial intelligence; 
applying a set of rules to the filtered encrypted input to generate values for the market factors; populating associated market factor nodes on the at least one distributed network with data values representing investment products stored on at least one distributed hash table or investment product proposals for associated market factors to generate investment product scenarios for outcome nodes representing performances or financial payouts represented by an associated decision tree; 
before generating an investment product for the user that is based on the selected one or more investment product categories of interest to the user, launching an online seminar presenting the user associated investment terms, exemplary investment products associated with the generated investment product scenarios via an education interface of the electronic platform for the user, wherein the online seminar is launched after determining that the user is not certified to trade the investment product, wherein the education interface comprises a management dashboard for receiving manager approval or selection of the online seminar for the investment product; 
upon receiving an indication that the user has successfully completed the online seminar via the education interface of the electronic platform such that the user is certified to trade the investment product, displaying a control for user navigation to the product generation interface of the electronic platform; in response to user actuation of the control, navigating the user from the education interface of the electronic platform to the product generation interface of the electronic platform; establishing information exchange interface between the user and other users of the electronic platform;
receiving a selection of a first tradable investment product from the user of the electronic platform; performing investment backtesting and scenario analysis on the first tradable investment product; and displaying results of the investment backtesting to the user, the results showing how the first tradable investment product would have performed in a theoretical market scenario;
the non-transitory computer-readable or computer-executable medium identified by cryptographic hash further comprising operations when executed by at least one processor or node identified by cryptographic hash on the at least one distributed network or distributed hash table: receiving responses by at least one user to a plurality of associated investment product scenario questions associated with market factors associated with an investment outcome associated with a generated, traded or to be generated investment product or electronic platform session or online seminar after or during the electronic platform user has been certified to trade an associated investment product identified by cryptographic hash;
storing the data representing the responses in at least one memory, node on at least distributed network or distributed hash-table; representing the data and associated events representing the responses after associated cryptographic hash exchange by generating during or after an associated online course during an electronic platform session an associated decision tree containing the associated market factors, events and scenario outcomes indentified by cryptographic hash.

The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers management of financial investment products, which is a fundamental economic practice.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “memory”, “processor”, “computer readable medium”, and “network”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “memory”, “processor”, “computer readable medium”, and “network” language; “establishing”, “generating”, “decomposing”, “computing”, “classifying”, “providing”, “analyzing”, “asking”, “presenting”, “hashing”, “exchanging”, “storing”, “performing”, and “displaying”, in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  
Claim 1:  but for the generically recited computer language, (i) at least one memory, (ii) at least one processor, (iii) at least one non-transitory computer-readable or computer-executable storage medium, (iv) at least one distributed computing system and distributed network for establishing events identified by cryptographic hash in order to crytpographically identify and encrypt customized computed pricing data and associated electronic platform session or proposed investment product items identified by cryptographic hash on at least on node or memory or computer-readable or computer-executable storage medium, in the context of the claimed invention encompasses one or more person manually establishing events identified by cryptographic hash in order to crytpographically identify and encrypt customized computed pricing data and associated electronic platform session or proposed investment product items identified by cryptographic hash.
but for the generically recited computer language, generating and storing at least one distributed cryptographic hash table at one or more nodes associated with one or more authorized and certified electronic platform user and/or electronic platform user sessions identified by session id identified, cryptographically secured and encrypted by cryptographic hash, in the context of the claimed invention encompasses one or more person manually generating and storing at least one distributed cryptographic hash table cryptographically secured and encrypted by cryptographic hash.
but for the generically recited computer language, storing intermediary, by electronic user requested, proposed or by artificial intelligence generated, computed or proposed deal data identified by cryptographic hash on at least one memory and/or at least one non-transitory computer-readable or computer-executable storage medium; a product generation system programmed or programmed to cause to generate tradable investment products or investment product proposals or a plurality of portions of investment product items identified by cryptographic hash in response to product request information received from a user of the electronic platform after determining per credentialized electronic platform user or electronic platform user session or node or graph cycle identified by cryptographic hash at least one associated contingent certified and approved electronic platform user request associated with at least one investment product or investment product proposal associated with trading, settlement or risk metrics, one or more trading cost adjustments or pricing requirements, in the context of the claimed invention encompasses one or more person manually generate tradable investment products or investment product proposals or a plurality of portions of investment product items identified by cryptographic hash in response to product request information received from a user and at least one associated contingent certified and approved user request associated with at least one investment product or investment product proposal associated with trading, settlement or risk metrics, one or more trading cost adjustments or pricing requirements.
but for the generically recited computer language, the product generation system being configured to: decompose the tradable investment product into two or more priced components, each of the priced components having a different maturity, generate pricing tables for each of the two or more priced components, pre-fetch, from a third party market server before a user input by the user of the electronic platform, pricing information for the two or more priced components based on a variety of deal terms, receive the user input, the user input identifying a set of the deal terms to be applied to the two or more priced components, interpolate the pricing tables based on the set of the deal terms, and determine a price for the tradable investment product based on the interpolated pricing tables, in the context of the claimed invention encompasses one or more person manually decompose the tradable investment product into two or more priced components, each of the priced components having a different maturity, generate pricing tables for each of the two or more priced components and a user input by the user, pricing information for the two or more priced components based on a variety of deal terms, receive the user input, the user input identifying a set of the deal terms to be applied to the two or more priced components, interpolate the pricing tables based on the set of the deal terms, and determine a price for the tradable investment product based on the interpolated pricing tables.
but for the generically recited computer language, ad hoc dynamically generating and traversing at least one associated decision-tree identified by cryptographic hash associated with at least one investment backtesting or future scenario analysis associated with at least one generated or to be generated investment product contingent on at least one threshold representing at least one dependent or independent risk level or risk metric, correlation, variance, sensitivity or other pricing component identified by cryptographic hash, in the context of the claimed invention encompasses one or more person manually generating and traversing at least one associated decision-tree identified by cryptographic hash associated with at least one investment backtesting or future scenario analysis associated with at least one generated or to be generated investment product contingent on at least one threshold representing at least one dependent or independent risk level or risk metric, correlation, variance, sensitivity or other pricing component identified by cryptographic hash.
but for the generically recited computer language, computing and/or converting at least one pricing component feature or investment product feature identified by cryptographic hash to at least one pricing component target or investment product target identified by cryptographic hash according to one or more pricing models and pricing conditions represented by at least one user request or user response or artificial intelligence algorithm or electronic platform event or computation event or information exchange event or market factor or at least a second electronic platform user's request or response, in the context of the claimed invention encompasses one or more person manually computing and/or converting at least one pricing component feature or investment product feature identified by cryptographic hash to at least one pricing component target or investment product target identified by cryptographic hash according to one or more pricing models and pricing conditions represented by at least one user request or user response or algorithm or event or computation event or information exchange event or market factor or at least a second user's request or response.
but for the generically recited computer language, classifying one or more user request for investment products or investment product proposals into a product group or user group or feature space or sample space; computing, storing, aggregating or exchanging associated valuation adjustments or predicted or upon user request required valuation adjustments of associated investment products or pricing components or risk metrics identified by cryptographic hash on at least one node on at least one distributed decentralized network, in the context of the claimed invention encompasses one or more person manually classifying one or more user request for investment products or investment product proposals into a product group or user group or feature space or sample space; computing, storing, aggregating or exchanging associated valuation adjustments or predicted or upon user request required valuation adjustments of associated investment products or pricing components or risk metrics identified by cryptographic hash.
but for the generically recited computer language, a product education system configured to provide online courses identified by cryptographic hash associated with the tradable investment products to the user of the electronic platform after determining that the user of the electronic platform is not certified to trade investment products generated by the product generation system, the product education system comprising a management dashboard configured to receive manager approval or selection of the online courses for the tradable investment products, the product education system further configured to display, in response to certification of the user to trade the tradable investment products, a control for user navigation to the product generation system, wherein the control when actuated causes the electronic platform to navigate the user from the product education system to the product generation system; generating, upon-user request or upon-user input or artificial intelligence or combination thereof, questions associated with investment criteria, investment proposals, proposed deal terms, proposed priced or to be priced components, in the context of the claimed invention encompasses one or more person manually provide online courses identified by cryptographic hash associated with the tradable investment products to the user after determining that the user is not certified to trade investment products generated by the product generation system, the product education system comprising a management dashboard configured to receive manager approval or selection of the online courses for the tradable investment products and generating questions associated with investment criteria, investment proposals, proposed deal terms, proposed priced or to be priced components.
but for the generically recited computer language, analyzing, via artificial intelligence, associated collateral, capital, netting via aggregating, settlement or trading requirements based on market data and user- defined thresholds; generating, an associated user-session document term matrix, decision tree and graph; caching associated preliminary deal data in a memory; asking for or granting authorization from or to other users, to access or cryptographic-hash exchange for associated data for investment products on one or more nodes or leafs, in the context of the claimed invention encompasses one or more person manually analyzing, associated collateral, capital, netting via aggregating, settlement or trading requirements based on market data and user- defined thresholds; generating, an associated user-session document term matrix, decision tree and graph; asking for or granting authorization from or to other users, to access or cryptographic-hash exchange for associated data for investment products.
but for the generically recited computer language, presenting, on one or more authorized computing devices during sessions associated by cryptographic hash, upon-user request or upon-user input or artificial intelligence, questions associated with associated investment criteria; hashing, associated user-responses or with artificial intelligence generated responses or proposed investment criteria; exchanging, associated aggregated or computed or protected data on a certified and authorized basis to or from one or more parties on one or more nodes, in the context of the claimed invention encompasses one or more person manually presenting upon-user request or upon-user input or, questions associated with associated investment criteria; hashing, generated responses or proposed investment criteria; exchanging, associated aggregated or computed or protected data on a certified and authorized basis to or from one or more parties.
but for the generically recited computer language, computing, associated intertemporal independent or dependent risk or pricing components represented by events identified by cryptographic hash represented by paths on a decision tree identified by cryptographic hash; based on pricing-tables on one or more nodes representing a first and at least a second party to a transaction or contract; storing, verified data about granularity of an associated financial instrument; generating, corresponding associated investment products for asking the involved parties to authorize and grant access to one or more associated nodes, in the context of the claimed invention encompasses one or more person manually computing, associated intertemporal independent or dependent risk or pricing components represented by events identified by cryptographic hash represented by paths on a decision tree identified by cryptographic hash; based on pricing-tables representing a first and at least a second party to a transaction or contract; storing, verified data about granularity of an associated financial instrument; generating, corresponding associated investment products for asking the involved parties to authorize and grant access.
but for the generically recited computer language, generating, corresponding associated one or more contracts stored on one or more nodes identified by cryptographic hash; a product exchange system configured to: establish an information exchange environment between the user of the electronic platform and other users of the electronic platform, receive a selection of a first tradable investment product from the user of the electronic platform, perform investment backtesting and scenario analysis on the first tradeable investment product, in the context of the claimed invention encompasses one or more person manually generating, corresponding associated one or more contracts identified by cryptographic hash; establish an information exchange environment between the user and other users, receive a selection of a first tradable investment product from the user, perform investment backtesting and scenario analysis on the first tradeable investment product.
but for the generically recited computer language, display results of the investment backtesting to the user, the results showing how the first tradable investment product would have performed in a theoretical market scenario, wherein the product education system is further configured to restrict the user from trading the first tradable investment product using the product exchange system when the user does not pass at least one online course associated with the first tradable investment product, aggregating associated generated feature and target data values or prices associated with at least one investment product or investment product proposal or a portion of a plurality or portions of investment product deal data identified by cryptographic hash on at least one associated memory and/or associated distributed cryptographic hash table; and proposing at least one associated or representative existing or customized investment product contingent on user input or output or eligibility approval or denial or certification status, in the context of the claimed invention encompasses one or more person manually display results of the investment backtesting to the user, the results showing how the first tradable investment product would have performed in a theoretical market scenario, restrict the user from trading the first tradable investment product when the user does not pass at least one online course associated with the first tradable investment product, aggregating associated generated feature and target data values or prices associated with at least one investment product or investment product proposal or a portion of a plurality or portions of investment product deal data identified by cryptographic hash on at least one associated memory and/or associated distributed cryptographic hash table; and proposing at least one associated or representative existing or customized investment product contingent on user input or output or eligibility approval or denial or certification status.

Claim 8: but for the generically recited computer language, (i) at least one memory, (ii) at least one processor, (iii) at least one non-transitory computer-readable or computer-executable storage medium, (iv) at least one distributed computing system and distributed network for establishing events identified by cryptographic hash comprising an electronic platform for generating investment products upon verified, validated, multi-datapoint customized pricing, classified one or more investment criteria, one or more user requests identified by cryptographic hash, certifying one or more electronic platform users on one or more nodes for representative valuations of instruments, identify upon user request or associated generated structured product or financial derivative or upon user request by artificial intelligence or backtesting analysis or future scenario analysis encrypted and secured by cryptographic hash structured investment proposals via artificial intelligence or computer-readable or computer-executable instructions; generating and computing at least one proposed priced or to be priced component or structured product or financial derivative or security; before generating an investment product for a user that is based on selected one or more investment product categories of interest to the user, launching an online seminar via an education interface of the electronic platform for the user, wherein the online seminar is launched after determining that the user is not certified to trade the investment product, wherein the education interface comprises a management dashboard for receiving manager approval or selection of the online seminar for the investment product, in the context of the claimed invention encompasses one or more people manually establishing events identified by cryptographic hash for generating investment products upon verified, validated, multi-datapoint customized pricing, classified one or more investment criteria, one or more user requests identified by cryptographic hash, certifying one or more users, identify upon user request or associated generated structured product or financial derivative or upon user request by backtesting analysis or future scenario analysis encrypted and secured by cryptographic hash structured investment proposals; generating and computing at least one proposed priced or to be priced component or structured product or financial derivative or security; before generating an investment product for a user that is based on selected one or more investment product categories of interest to the user.
but for the generically recited computer language, upon receiving an indication that the user has not successfully completed the online seminar via the education interface of the electronic platform, restricting the user from trading the investment product; generating, upon-user request or upon-user input or artificial intelligence or a combination thereof, questions associated with investment criteria, investment proposals, proposed deal terms, proposed priced or to be priced components; analyzing, via artificial intelligence, associated collateral, capital, netting via aggregating, settlement or trading requirements based on market data and user-defined thresholds; generating, an associated user-session document term matrix, decision tree and graph; caching associated preliminary deal data in a memory; asking for or granting authorization from or to other users, to access or cryptographic- hash exchange for associated data for investment products on one or more nodes on at least one distributed network or on at least one distributed cryptographic hash table, in the context of the claimed invention encompasses one or more people manually upon receiving an indication that the user has not successfully completed the seminar, restricting the user from trading the investment product; generating, questions associated with investment criteria, investment proposals, proposed deal terms, proposed priced or to be priced components; analyzing, associated collateral, capital, netting via aggregating, settlement or trading requirements based on market data and user-defined thresholds; generating, user-session document term matrix, decision tree and graph; asking for or granting authorization from or to other users.
but for the generically recited computer language, presenting, on one or more authorized computing devices during sessions associated by cryptographic hash, upon-user request or upon-user input or artificial intelligence, questions associated with associated investment criteria; hashing, associated user-responses or with artificial intelligence generated responses or proposed investment criteria; exchanging, associated aggregated or computed or protected data on a certified and authorized basis to one or more parties on one or more nodes; computing, associated intertemporal independent or dependent risk or pricing components represented by events identified by cryptographic hash represented by paths on a decision tree identified by cryptographic hash based on pricing-tables on one or more nodes representing a first and at least a second party to a transaction or contract, in the context of the claimed invention encompasses one or more people manually presenting, upon-user request or upon-user input, questions associated with associated investment criteria; hashing, associated user-responses generated responses or proposed investment criteria; exchanging, associated aggregated or computed or protected data on a certified and authorized basis to one or more parties; computing, associated intertemporal independent or dependent risk or pricing components represented by events identified by cryptographic hash represented by paths on a decision tree identified by cryptographic hash based on pricing-tables.
but for the generically recited computer language, storing, verified data about granularity of an associated financial instrument; generating, corresponding associated investment products for asking the involved parties to authorize and grant access to one or more associated nodes; generating, corresponding associated one or more contracts stored on one or more nodes identified by cryptographic hash; upon receiving an indication that the user has successfully completed the online seminar via the education interface of the electronic platform such that the user is certified to trade the investment product, establishing an information exchange interface between the user and other users of the electronic platform, in the context of the claimed invention encompasses one or more people manually storing, verified data about granularity of an associated financial instrument; generating, corresponding associated investment products for asking the involved parties to authorize and grant access; generating, corresponding associated one or more contracts identified by cryptographic hash; upon receiving an indication that the user has successfully completed the online seminar such that the user is certified to trade the investment product.
but for the generically recited computer language, generating, corresponding associated one or more contracts stored on one or more nodes identified by cryptographic hash; identify matching investment products or investment objectives or decision tree segments or decision tree subtrees or investment products dependencies each identifiable by cryptographic hash of existing investment products or associated dynamic electronic contracts; updating, one or more associated pluralities of portions of deal terms on one or more associated nodes; update at least one validated user certification state; storing, generated investment products, agreements, contracts on one or more associated nodes on at least one distributed hash table, in the context of the claimed invention encompasses one or more people manually generating, corresponding associated one or more contracts identified by cryptographic hash; identify matching investment products or investment objectives or decision tree segments or decision tree subtrees or investment products dependencies each identifiable by cryptographic hash of existing investment products or associated contracts; updating, one or more associated pluralities of portions of deal terms; update at least one validated user certification state; storing, generated investment products, agreements, contracts.
but for the generically recited computer language, generating associated investment product contracts as computer code; exchanging, generated investment products with other users, other users' responses, products or proposals; assigning an investment product to one or more users, wherein assigning is associating credentials credentialized to a user with an associated investment product with cryptographic hash; generating one or more associated resultant document term matrix or matrices for future or further event-driven computing steps for validated distributed data on a decentralized distributed cryptographic hash table and distributed network, in the context of the claimed invention encompasses one or more people manually generating associated investment product contracts; exchanging, generated investment products with other users, other users' responses, products or proposals; assigning an investment product to one or more users, wherein assigning is associating credentials credentialized to a user with an associated investment product with cryptographic hash; generating one or more associated resultant document term matrix or matrices for future or further event-driven computing steps for validated distributed data on a decentralized distributed cryptographic hash table.

Claim 11: but for the generically recited computer language, receiving responses to a set of poll questions, each poll question linked to a market factor of the plurality of market factors; that, when executed by a processor of an electronic platform, cause the at least one processor to perform operations comprising: receiving encrypted input from at least one user, based on cryptographic hash on or from at least one associated node on at least one distributed network or artificial intelligence investment product or deal term proposal the encrypted input including a selection of one or more investment product categories of interest to the user, in the context of the claimed invention encompasses one or more people manually receiving responses to a set of poll questions, each poll question linked to a market factor of the plurality of market factors; receiving encrypted input from at least one user, based on cryptographic hash.
but for the generically recited computer language, filtering the encrypted input for unreasonable input or unreasonable pricing components or unreasonable level of risk tolerance or unreasonable potential investment products that cannot be priced given the investment objectives, risks and/or other considerations based on text mining factors and/or artificial intelligence, in the context of the claimed invention encompasses one or more people manually filtering the encrypted input for unreasonable input or unreasonable pricing components or unreasonable level of risk tolerance or unreasonable potential investment products that cannot be priced given the investment objectives, risks and/or other considerations based on text mining factors.
but for the generically recited computer language, applying a set of rules to the filtered encrypted input to generate values for the market factors; populating associated market factor nodes on the at least one distributed network with data values representing investment products stored on at least one distributed hash table or investment product proposals for associated market factors to generate investment product scenarios for outcome nodes representing performances or financial payouts represented by an associated decision tree, in the context of the claimed invention encompasses one or more people manually applying a set of rules to the filtered encrypted input to generate values for the market factors; and generate investment product scenarios for outcome nodes representing performances or financial payouts represented by an associated decision tree.
but for the generically recited computer language, before generating an investment product for the user that is based on the selected one or more investment product categories of interest to the user, launching an online seminar presenting the user associated investment terms, exemplary investment products associated with the generated investment product scenarios via an education interface of the electronic platform for the user, wherein the online seminar is launched after determining that the user is not certified to trade the investment product, wherein the education interface comprises a management dashboard for receiving manager approval or selection of the online seminar for the investment product, in the context of the claimed invention encompasses one or more people manually before generating an investment product for the user that is based on the selected one or more investment product categories of interest to the user, presenting the user associated investment terms, exemplary investment products associated with the generated investment product scenarios.
but for the generically recited computer language, upon receiving an indication that the user has successfully completed the online seminar via the education interface of the electronic platform such that the user is certified to trade the investment product, displaying a control for user navigation to the product generation interface of the electronic platform; in response to user actuation of the control, navigating the user from the education interface of the electronic platform to the product generation interface of the electronic platform; establishing information exchange interface between the user and other users of the electronic platform, in the context of the claimed invention encompasses one or more people manually upon receiving an indication that the user has successfully completed the seminar such that the user is certified to trade the investment product, navigating the user to the product.
but for the generically recited computer language, receiving a selection of a first tradable investment product from the user of the electronic platform; performing investment backtesting and scenario analysis on the first tradable investment product; and displaying results of the investment backtesting to the user, the results showing how the first tradable investment product would have performed in a theoretical market scenario, in the context of the claimed invention encompasses one or more people manually receiving a selection of a first tradable investment product from the user; performing investment backtesting and scenario analysis on the first tradable investment product; and displaying results of the investment backtesting to the user, the results showing how the first tradable investment product would have performed in a theoretical market scenario.
but for the generically recited computer language, the non-transitory computer-readable or computer-executable medium identified by cryptographic hash further comprising operations when executed by at least one processor or node identified by cryptographic hash on the at least one distributed network or distributed hash table: receiving responses by at least one user to a plurality of associated investment product scenario questions associated with market factors associated with an investment outcome associated with a generated, traded or to be generated investment product or electronic platform session or online seminar after or during the electronic platform user has been certified to trade an associated investment product identified by cryptographic hash, in the context of the claimed invention encompasses one or more people manually receiving responses by at least one user to a plurality of associated investment product scenario questions associated with market factors associated with an investment outcome associated with a generated, traded or to be generated investment product seminar after or during the user has been certified to trade an associated investment product identified by cryptographic hash.
but for the generically recited computer language, storing the data representing the responses in at least one memory, node on at least distributed network or distributed hash-table; representing the data and associated events representing the responses after associated cryptographic hash exchange by generating during or after an associated online course during an electronic platform session an associated decision tree containing the associated market factors, events and scenario outcomes indentified by cryptographic hash, in the context of the claimed invention encompasses one or more people manually storing the data representing the responses; representing the data and associated events representing the responses after associated cryptographic hash exchange by generating during or after an associated course an associated decision tree containing the associated market factors, events and scenario outcomes indentified by cryptographic hash.

Claim 2:  but for the generically recited computer language, determining during an eligibility process during a user's electronic platform session whether a structured product, financial derivative, over-the-counter derivative, instrument, security or other financial product identified by cryptographic hash is eligible for trading, sharing or settlement or can be transferred or is or was or would be eligible for trading at, before, after or during a theoretical trading date, discrete point in time or market scenario or if an electronic platform user is elegible for trading; confirming eligibility of or for a proposed, customized, settled or syndicated financial or investment product by storing associated information and encrypted data in a memory, at least one node on the distributed network identifiable by cryptographic hash, stored, secured and encrypted on at least one decentralized distributed cryptographic hash table; approving or denying associated parties or electronic platform users participation and/or authorization for proposed, existing, shared, settled or exchanged investment products on the distributed network contingent on certification status and eligibility to share, trade or settle an investment product or other pricing component, in the context of the claimed invention encompasses one or more people manually determining during an eligibility process whether a structured product, financial derivative, over-the-counter derivative, instrument, security or other financial product identified by cryptographic hash is eligible for trading, sharing or settlement or can be transferred or is or was or would be eligible for trading at, before, after or during a theoretical trading date, discrete point in time or market scenario or if an user is elegible for trading; confirming eligibility of or for a proposed, customized, settled or syndicated financial or investment product by storing associated information and encrypted data; approving or denying associated parties participation and/or authorization for proposed, existing, shared, settled or exchanged investment products contingent on certification status and eligibility to share, trade or settle an investment product or other pricing component.
Claim 9:  but for the generically recited computer language, further comprising, after generating one or more second investment products within the selected one or more investment product categories via the product generation interface of the electronic platform, establishing, via the information exchange interface, a social network service between the user of the electronic platform and other users of the electronic platform, wherein the social network service is configured to facilitate a sharing of information between users, the information including information identifying the one or more second investment products generated for the user by the product generation interface, in the context of the claimed invention encompasses one or more people manually establishing a social network between the user and other users configured to facilitate a sharing of information between users, the information including information identifying the one or more second investment products.
Claim 10:  but for the generically recited computer language, further comprising, after generating one or more second investment products within the selected one or more investment product categories via the product generation interface of the electronic platform, establishing, via the information exchange interface, a product trading marketplace between the user of the electronic platform and other users of the electronic platform, wherein the product trading marketplace is configured to facilitate a trading of generated investment products between users of the electronic platform, in the context of the claimed invention encompasses one or more people manually establishing a product trading marketplace between the user and other users, wherein the product trading marketplace is configured to facilitate a trading of generated investment products between users.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “memory”, “processor”, “computer readable medium”, and “network”, to perform the “establishing”, “generating”, “decomposing”, “computing”, “classifying”, “providing”, “analyzing”, “asking”, “presenting”, “hashing”, “exchanging”, “storing”, “performing”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “memory”, “processor”, “computer readable medium”, and “network”, to perform the “establishing”, “generating”, “decomposing”, “computing”, “classifying”, “providing”, “analyzing”, “asking”, “presenting”, “hashing”, “exchanging”, “storing”, “performing”, and “displaying” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4-7 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-2 and 4-11 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on May 23, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-2 and 4-11, Examiner notes the following:
Applicant argues that the claims are directed to significantly more than the abstract idea because “the claims include additional elements sufficient to amount to significantly more than the asserted judicial exception. For example, the claimed invention recites a cryptographically secured and encrypted way guide that helps and assists an electronic platform user in identifying, determining, learning, customizing and if requested gain knowledge about financial terms to trade investment products.”
Examiner disagrees, however, and notes that, as explained above in the instant rejection under 35 U.S.C. § 101, that the various specific, discrete steps carried out by the computer system are a routine, well-understood, and conventional function of a generic computer and, thus, are not sufficient to add significantly more.  The other limitations which are simply supporting the abstract idea correspond to insignificant extra-solution activity which do not transform the abstract idea into a patent eligible subject matter.  
Also, the functionality here is already present in the recited hardware, which is merely routine and conventional.  Any such increased efficiency and reduced cost achieved by better utilization of a financial management process is merely an improvement to an business process, rather than an improvement to a computer, and without any practical application. A more streamlined Business process that is run on a generic computer component does not amount to an improvement to the computer.  Obtaining, analyzing, and transmitting data is routine and conventional.  There is no technological problem or solution identified.  This is merely a business solution to transfer data between devices.  (MPEP 2106.05 (f))

With respect to Applicant’s arguments as to the § 102 rejections for now pending claims 1-2 and 4-11, Examiner notes that rejection is withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI  can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
/MERRITT J HASBROUCK/Examiner, Art Unit 3693